Title: Thomas Jefferson to Patrick Gibson, 9 December 1818
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Dec. 9. 18.
          
          The first mail after the reciept of your favor of the 3d instant, carries the present with the blank notes for renewal.   Mr Yancey assured me he would have my Bedford flour down in all November; which I hope he has effected.   I drew on you on the 7th inst. in favor of Th: J. Randolph for 201.D. and on the 8th in favor of James Leitch  for 280.D. a few other neighborhood debts will be coming on me in the course of the month amounting to 2. or 300.D. more. I salute you with friendship & respect.
          
            Th: Jefferson
          
         